Vehicle and Traffic Law § 313 specifies the format and content of notices of cancellation of automobile liability insurance policies, and the failure to strictly comply with its provisions invalidates such notices (Barile v Kavanaugh, 67 NY2d 392, 399; Matter of Liberty Mut. Ins. Co. [Stollerman-Banner Cas. Co.], 50 NY2d 895, affg 70 AD2d 643). 15 NYCRR 34.6 (b) requires that the cancellation notice include a specification that suspension of the automobile registration can be avoided by payment of a civil penalty of $6 per day for each day the insurance coverage is not in effect. The notice issued by Aetna Casualty and Surety Company incorrectly indicated that the civil penalty was $4 per day, which was the former applicable rate. Since the regulatory requirements of 15 NYCRR 34.6 are no less mandatory than the statutory requirements of the Vehicle and Traffic Law (Matter of USAA Cas. Ins. Co. v Beliz*473aire, 154 AD2d 603, 604; Matter of Wausau Ins. Co. v Ramos, 151 AD2d 487), we find the purported cancellation to be ineffective (see, Allstate Ins. Co. v Satchell, 225 AD2d 374). Bracken, J. P., Miller, Joy and Krausman, JJ., concur.